NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
MYTEE PRODUCTS, INC.,
Plain.tiff-Appellan,t,
V.
HARRIS RESEARCH, INC.,
Defendant-Cross Appellant,
AND
DOES 1 THROUGH 20,
Defen,dants.
2010-1207, -1226
Appeals from the United StateS District C0urt for the
S0uthe-rn District of Ca1if0rnia in case n0. 06-CV-1854,
Magistrate Judge Cathy Ann Benciveng0.
MYTEE PRODUCTS, INC.,
Plaintiff-Appellant,
V.
HARRIS RESEARCH, INC.,
Defendcmt-Appellee,
AND

MYTEE PRODUCTS V. HARRIS RESEARCH 2
DOES 1 THROUGH 20,
Defendants.
2010-1457
Appeal from the United States District Court for the
Southern District of California in case no. 06-CV-1854,
Magistrate Judge Cathy Ann Bencivengo.
ON MOTION
PER CUR1AM.
ORDER
Mytee Products, Inc. moves to treat the above-
captioned cases as companion cases for purposes of oral
argument and to remove 2010-1457 from the April argu-
ment calendar.
Upon consideration thereof
IT ls ORI)ERED THAT:
The motions are granted The cases will be resched-
uled on a subsequent argument calendar as companion
cases.
FOR THE COURT
MAR 1 8  /s/ J an Horbaly
Date Jan Horbaly
Clerk
cc: Anthony J. Dain, Esq.
Shaun L. Peck, Esq.
FlLED
S8 U.S. COURT OF APPEALS FU
THE FEDERAL ClRCUlT
HAR 1 8Z011
JANHGRBALY
CLERI4